Name: European Council Decision, taken with the agreement of the President of the Commission, of 4Ã December 2009 appointing the High Representative of the Union for Foreign Affairs and Security Policy
 Type: Decision
 Subject Matter: EU institutions and European civil service
 Date Published: 2009-12-15

 15.12.2009 EN Official Journal of the European Union L 328/69 EUROPEAN COUNCIL DECISION, taken with the agreement of the President of the Commission, of 4 December 2009 appointing the High Representative of the Union for Foreign Affairs and Security Policy (2009/950/EU) THE EUROPEAN COUNCIL, Having regard to the Treaty on European Union, and in particular Article 18(1) thereof, Whereas: (1) On 1 December 2009 Catherine ASHTON was appointed High Representative of the Union for Foreign Affairs and Security Policy for the period from 1 December 2009 until the end of the current term of office of the Commission. (2) In accordance with Article 17(7), third subparagraph, of the Treaty on European Union, the President, the High Representative of the Union for Foreign Affairs and Security Policy and the other Members of the Commission will be subject as a body to a vote of consent by the European Parliament. (3) The High Representative of the Union for Foreign Affairs and Security Policy should be appointed for the period from the end of the current term of office of the Commission until 31 October 2014, HAS ADOPTED THIS DECISION: Article 1 Catherine ASHTON is hereby appointed High Representative of the Union for Foreign Affairs and Security Policy for the period from the end of the current term of office of the Commission until 31 October 2014. Article 2 This Decision shall be notified to Catherine ASHTON by the President of the European Council. It shall take effect on the day of its notification. Article 3 This Decision shall be published in the Official Journal of the European Union. Done at Brussels, 4 December 2009. For the European Council The President H. VAN ROMPUY